*266OPINION.
Murdock :
The petitioner alleges that the sum of $900,000 was paid to it as total compensation for the use and control of a system of coast-wise transportation during the period of Government control under United States Railroad Administration. It also alleged that the total compensation for the period was fixed at $889,938.53, which was corrected on the record to read $899,938.53. These figures are not controverted. The small discrepancy between the amount alleged to have been paid and the amount at which the compensation was fixed, is not explained in the record.
The facts in this case are similar to those in several prior cases which we have had occasion to decide and the principles of which we consider controlling here. In view of our prior decisions we find that there is no deficiency for the year 1921. Illinois Terminal Co., 5 B. T. A. 15; Cincinnati, Findlay & Ft. Wayne Railway Co., 5 B. T. A. 108; Virginia-Carolina Securities Corporation, 6 B. T. A. 84; New Orleans, Tessas & Mexico Railway Co., 6 B. T. A. 436; Texas & Pacific Railway Co., 9 B. T. A. 365.

Judgment will he entered for the petitioner.